DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2043” (Fig. 6A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 19 (at line 4) is objected to because of the following informalities:  the phrase “semiconductor wafer the bonding material” should be read as -- semiconductor wafer via the bonding material--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 7-9, 11, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oefner et al. (US 2016/0104622).
	In re claim 7, Oefner et al. teach a carrier, comprising:
a carrier body 120 (i.e. a carrier wafer, [0044]);
a bonding material (i.e. an oxide layer for facilitating bonding, [0055], not shown in drawing) on a first main surface of the carrier body 120, wherein the carrier 120 is configured to be attached to a semiconductor wafer 110 (i.e. a device wafer, [0044]) by wafer bonding via the bonding material (i.e. evolving from Fig. 1B to Fig. 1C); and
dopants integrated in a first part 125 of the carrier 120 at the first main surface 112 (i.e. a doping region 125 formed in the top surface of the carrier 120, [0051] and Fig. 1c), wherein the dopants (i.e. p-type or n-type dopants, [0051], [0052]) are configured to exit (i.e. out-diffuse into wafer 110, [0051]) the carrier by thermal processing (i.e. using a second high temperature treatment to out-diffuse the dopant from the carrier wafer 120 into the semiconductor wafer 110, [0063], [0068]), and are configured to form n-type or p-type doping in the semiconductor wafer 110 (i.e. to form either n-doped field stop layer p-doped backside emitter region in the semiconductor wafer 110 ).
                    
    PNG
    media_image1.png
    220
    535
    media_image1.png
    Greyscale

                
    PNG
    media_image2.png
    168
    618
    media_image2.png
    Greyscale

	
	In re claim 8, Oefner et al. teach that the carrier body 120 is disc-shaped having a diameter equal to 200 mm or larger ([0049]).

	In re claim 9, Oefner et al. teach that the carrier body 120 includes one or more of silicon, silicon carbide (i.e. the carrier body 120 can be the same material as that of semiconductor wafer 110, [0027], [0044]).  

	In re claim 11, Oefner et al. teach that the dopants are included in a semiconductor region 125 of the carrier body 120 at the first main surface 112 (Fig. 1c).

	In re claim 12, Oefner et al. teach that the dopants are introduced by ion implantation step ([0052]).

	In re claim 15, Oefner et al. teach a method of manufacturing a vertical power semiconductor device, the method comprising:
forming active device elements 140 (i.e. semiconductor components, [0074]) in a semiconductor wafer 110 at a first main surface 111 of the semiconductor wafer 110 (Fig. 1F);
forming edge termination elements 116 at least partly surrounding the active device elements 140 at the first main surface 111 (Fig. 1E);
reducing a thickness of the semiconductor wafer 110 at a second side 112 opposite to the first main surface 111 (i.e. reducing the initial thickness d1 to a second thickness d2, evolving from Fig. 1B to Fig. 1D, [0059]);
bonding the semiconductor wafer 110 to a carrier 120 via the second side 112 (Fig. 1C); and
introducing dopants from the carrier 120 into the semiconductor wafer 110 through a second main surface (i.e. the bottom surface) of the semiconductor wafer 110 at the second side 112, i.e. introducing p-type or n-type dopants ([0051], [0052], e.g. dopant from region 125 shown in Fig. 1c) from the carrier 120 into the semiconductor wafer 110 by out-diffusion to form either n-doped field stop layer p-doped backside emitter region in the semiconductor wafer 110 ([0068]).
                           
    PNG
    media_image3.png
    146
    498
    media_image3.png
    Greyscale

                              
    PNG
    media_image4.png
    207
    515
    media_image4.png
    Greyscale
   

    PNG
    media_image5.png
    699
    518
    media_image5.png
    Greyscale

                              
    PNG
    media_image6.png
    248
    562
    media_image6.png
    Greyscale

	In re claim 19, Oefner et al. teach that the carrier 120 includes a carrier body 120 and a bonding material (i.e. an oxide layer for facilitating bonding, [0055], not shown in drawing) on a first main surface of the carrier body 120, wherein the carrier 120 is attached to the semiconductor wafer 110 via the bonding material, and wherein the dopants are integrated in a first part 125 of the carrier 120 at the first main surface .

                     	
Allowable Subject Matter
7.	Claims 1-6 and 23-29 are allowed.
8.	Claims 10, 13, 14, 16-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closes art of record, US 2019/0165159, teaches a vertical power semiconductor device, comprising: a semiconductor body 100 having a first main surface (i.e. bottom surface) and a second main surface (i.e. top surface) opposite to the first main surface, wherein a thickness of the semiconductor body between the first main surface and the second main surface ranges from 40 µm to 200 µm ([0040]); active device elements 601 in the semiconductor body 100 at the first main surface (i.e. top surface); edge termination elements 190 ([0042]) at least partly surrounding the active device elements 601 at the first main surface (Fig. 2B); and a diffusion region 139 extending into the semiconductor body 100 from the second main surface (i.e. the bottom surface).

    PNG
    media_image7.png
    259
    480
    media_image7.png
    Greyscale

              
    PNG
    media_image8.png
    548
    589
    media_image8.png
    Greyscale

	Although US ‘159 teach a doping concentration profile of another diffusion region 192/193 decreases from a peak concentration Ns (Nmax in Fig. 9B) at the first main surface to a concentration Ns/e Nmax/e (Fig. 9B, [0104]), e being Euler’s number, over a vertical distance ranging from 1 µm to 5 µm, the doping concentration profile decreases from a peak concentration Ns not at the second main surface (i.e. the bottom surface) along a vertical distance ranging from 1 µm to 5 µm.
	In addition, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0104622.   The improvement comprises: (a) an arrangement of the bonding material on the first main surface of the carrier body includes one or more of a ring or ring segments along a circumference of the carrier body, a pattern of regularly arranged islands, and a plurality of stripes arranged in parallel (claim 13); a semiconductor layer over the carrier body, wherein the dopants are included in the semiconductor layer, and the bonding material is arranged on the semiconductor layer; and a diffusion barrier arranged between the semiconductor layer and the carrier body (claim 14); the thickness of the semiconductor wafer is reduced by removing material of the semiconductor wafer from the second side of the semiconductor wafer (note: the thickness of the semiconductor wafer 110 is reduced by removing material of the semiconductor wafer 110 from the first side (i.e. top side) of the semiconductor wafer 110, Figs. 1A-1D, [0066]); a diffusion region extending into the semiconductor wafer from the second side, wherein a doping concentration profile of the diffusion region decreases from a peak concentration Ns at the second side to a concentration Ns/e, e being Euler’s number, over a vertical distance ranging from 1 µm to 5 µm (claim 18).
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 21, 2022



/HSIEN MING LEE/